 


110 HR 3076 IH: To amend the Elementary and Secondary Education Act of 1965 to allow States to adopt alternate and modified standards for students with disabilities.
U.S. House of Representatives
2007-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3076 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2007 
Mr. Boozman introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to allow States to adopt alternate and modified standards for students with disabilities. 
 
 
1.Allowing States to adopt alternate and modified standards for students with disabilitiesSection 1111(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(1)) is amended by striking subparagraph (B) and inserting the following: 
 
(B)Same standards 
(i)In generalThe academic standards required by subparagraph (A) shall be the same academic standards that the State applies to all schools and children in the State, except as provided in clause (ii). 
(ii)Students with disabilitiesThe State may apply alternate and modified academic standards to students with disabilities who, consistent with the student’s individualized education program, and based on the student’s disability and level of performance, should be provided opportunities to achieve grade-level proficiency beyond a given school year. The alternate and modified academic standards shall reflect ambitious annual goals for attainment by the students with disabilities..  
 
